     Case 1:20-cv-00045-RJJ-SJB ECF No. 15 filed 04/02/20 PageID.52 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                     _______________________________________
                                    MINUTES


GRACE WAMMACK

v.

PRINCESS PEDICURE SPAS, INC.


CASE NO.       1:20-CV-45
DATE:          4/2/20
TIME:          11:08 - 11:37 a.m.
PLACE:         Grand Rapids
JUDGE:         Hon. Robert J. Jonker

                                 APPEARANCES

PLAINTIFF(S):
Patrick H. Peluso

DEFENDANT(S):
Randall J. Groendyk

                                   WITNESSES

PLAINTIFF(S):


DEFENDANT(S):

                                PROCEEDINGS

NATURE OF HEARING:

Rule 16 Scheduling Conference held by video. Order to enter.


COURT REPORTER:            Glenda Trexler          /s/ Susan Driscoll Bourque
                                                        Case Manager
